Citation Nr: 1129650	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  07-17 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to increased disability ratings for a low back disability, currently evaluated as 20 percent disabling for degenerative changes of the lumbar spine with degenerative disc disease at L4-L5 and L5-S1, with spinal stenosis; and as 20 percent disabling for radicular symptoms, sciatic nerve, of the left lower extremity.

2.  Entitlement to an effective date earlier than November 24, 2009, for the assignment of a 20 percent disability rating for radicular symptoms, sciatic nerve, of the left lower extremity.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1975 to August 1998.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision of the RO that, in pertinent part, denied a disability rating in excess of 10 percent for service-connected low back disability.  In June 2007, the RO increased the disability evaluation to 20 percent for degenerative changes of the lumbar spine with degenerative disc disease at L4-L5 and L5-S1, with spinal stenosis, effective November 28, 2005 (date of claim).  The Veteran timely appealed.

In April 2010, the RO assigned a separate 20 percent disability rating for radicular symptoms, sciatic nerve, of the left lower extremity-effective November 24, 2009 (date of examination).

Because increased ratings are available for the service-connected low back disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2010, the Board remanded the matter to afford the Veteran an opportunity for a hearing.  In May 2011, the Veteran testified during a hearing before the undersigned at the RO.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work, and has not alleged that his service-connected low back disability prevents him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The issue of service connection for sleep apnea has been raised by the record (May 2011 correspondence), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of an increased rating for degenerative changes of the lumbar spine with degenerative disc disease at L4-L5 and L5-S1, with spinal stenosis, with radicular symptoms, sciatic nerve, of the left lower extremity and of an effective date earlier than November 24, 2009, for the assignment of a 20 percent disability rating for radicular symptoms, sciatic nerve, of the left lower extremity, are addressed in the REMAND portion of the decision below, and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the period from April 26, 2007, the Veteran has exhibited mild incomplete paralysis of the sciatic nerve of the right lower extremity that is part of the degenerative changes of the lumbar spine with degenerative disc disease at L4-L5 and L5-S1, with spinal stenosis; moderate or severe incomplete paralysis, or complete paralysis has not been demonstrated.


CONCLUSION OF LAW

For the period from April 26, 2007, the criteria for a separate 10 percent disability evaluation for associated incomplete paralysis of the sciatic nerve of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by awarding a separate evaluation for mild incomplete paralysis of the right lower extremity.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

Note 1 following the Diagnostic Codes for degenerative disease of the spine indicates that any associated neurologic abnormalities should be rated separately under the appropriate Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Lay statements received in June 2006 from the Veteran's program manager at work, from his co-workers, and from family members indicate that the Veteran often seemed to struggle to stand and made labored movements in order to walk.  He no longer participated in many activities that he used to enjoy.

During a January 2006 VA examination, the Veteran reported that his pain overall had increased.  He reportedly took pain medications and anti-inflammatory medication, and wore a back brace.  He did not use a cane, crutch, or a walker; and stated that his ability to walk varied from day-to-day.  Some days he walked three times the distance that he walked the day before, depending on his back pain.

On examination, the Veteran had a normal gait; his posture sat somewhat forward and slouched to the sides.  There was no radiation into the legs.  Deep tendon reflexes were symmetrical; strength was symmetrical.  Sensorium was symmetrical.
 
Private treatment records, dated in February 2006, show that the Veteran used a TENS unit, which helped relieve pain at times.  He reported numbness and weakness into his lower legs and buttocks.  Lower extremity neurological examination was intact for sensation and motor strength.  Findings included radiculopathy and sciatica.  In September, October, and November 2006, the Veteran underwent steroid injections. 

In April 2007, the Veteran reported pain in his legs, left greater than right.  He presented to the Emergency Room with progressive history of worsening low back pain and leg pain, with radiation to the left leg.  Examination of the extremities revealed tenderness to the midline paraspinal PSAS bilaterally.  Straight leg raising was positive at 35 on the left and on the right.  No distal paresthesias were noted.  

Records show that the Veteran underwent a left L4-L5 microdiskectomy procedure in April 2007, and that he used a walker initially following the surgery.

In March 2008, the Veteran reported the sudden onset of pain in his lower back and buttocks; and that the pain was radiating into the left leg more so than his right leg.  He did not report any weakness in his legs.

The Veteran underwent a VA examination in November 2009.  The examiner reviewed VA medical records and private medical records.  The Veteran reported the April 2007 surgery; and described symptoms of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  He reported daily pain, and pain radiating down his left leg and his right leg.

On examination, the examiner noted a gait abnormality of a very mild foot drop type and some lumbar flattening.  Muscle spasms, pain with motion, and tenderness were noted; no muscle atrophy was found.  Sensory examination revealed a generalized decrease of vibration detection and soft touch of plantar aspect and dorsum of left foot, and lateral aspect of leg.  Computed tomography revealed a moderate broad-based bulging at L4-L5, effacing the anterior thecal sac and causing mass effect on the left S1 nerve root.  

In December 2009, the Veteran complained of constant back pain and right leg pain; findings included lumbago and right lumbar radiculopathy.

Private treatment records show that motor strength was reduced in January 2011, and that the Veteran could not extend his left leg at the time due to back pain. 

The Veteran has described some sensory deficit in the right lower extremity and weakness, which caused him to use a cane.  The Board finds the Veteran's testimony to be credible.  

Records show that the Veteran did not exhibit radiculopathy in the lower extremities on examination in January 2006.  However, he reported numbness and tingling down both legs on April 26, 2007.  In October 2009, the Veteran described intermittent and constant back pain with right leg pain, dysesthesias, and paresthesias.  Although objective sensory testing in November 2009 had not revealed any sensory deficit of the right lower extremity, the examiner did note the Veteran's complaints of a shooting sharp pain down the right leg and weakness.  Motor strength was slightly diminished in both lower extremities. 

Based on the clinical evidence and the Veteran's credible testimony, and resolving doubt in favor of the Veteran, a separate 10 percent disability rating is warranted for mild incomplete paralysis of the sciatic nerve of the right lower extremity.  38 C.F.R. §§ 4.123, 4.124 (2010).  The Board notes that the Veteran had undergone some acupuncture.  There is no indication that incomplete paralysis of the sciatic nerve of the right lower extremity is more than mild to warrant a disability rating in excess of 10 percent.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran provided statements indicating that the symptomatology associated with radicular symptoms, sciatic nerve is severe.

The Board finds the exhibited symptomatology of the Veteran's radicular symptoms of the sciatic nerve of the right lower extremity is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The Veteran has reported approximately 15 days of lost time from work during a past year, and no other economic impact from the disability.  There is no evidence of recent hospitalizations.  Hence, the degree of disability exhibited is contemplated by the rating schedule; and the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

For the foregoing reasons, the Board finds that the preponderance of the evidence is in favor of a separate 10 percent disability evaluation for associated mild, incomplete paralysis of the sciatic nerve of the right lower extremity.


ORDER

For the period from April 26, 2007, a separate 10 percent disability rating for associated mild, incomplete paralysis of the sciatic nerve of the right lower extremity is allowed, subject to the regulations pertinent to the disbursement of monetary funds.  



REMAND

Low Back Disability with left lower extremity radiculopathy

The Veteran contends that the service-connected degenerative changes of the lumbar spine with degenerative disc disease at L4-L5 and L5-S1, with spinal stenosis and left lower extremity radiculopathy on appeal are more severe than currently rated, and warrants an increased disability rating.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

The Veteran was last afforded a VA examination to evaluate the severity of his service-connected low back disability in November 2009.  The examiner at that time noted significant worsening since last examination, and that severe pain affected all of the Veteran's activities and limited his ability to move freely or exercise.  Since then, the Veteran described a worsening of the disability.

Private treatment records, dated in January 2011, show that motor strength was reduced; and that the Veteran could not extend his left leg at the time due to back pain.  The Veteran reported a recent increase in pain and tightness of low back in May 2011.

Also in May 2011, the Veteran testified that, for the past year he was told that he needed additional surgery, and that each episode would become worse.  He testified that his back was doing somewhat better in March of last year, but then went out again in May and June.  He testified that each episode lasted longer.  He testified that all his medications were changed, and that he was given shots to ease the pain.  He testified that he had severe pain in January and February of this year, and could hardly walk.  He testified that the surgery had not yet been scheduled.

Under these circumstances, VA cannot rate the service-connected low back disability on appeal without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Earlier Effective Date

In April 2010, the RO assigned an effective date of November 24, 2009, for the award of a separate 20 percent disability rating for radicular symptoms, sciatic nerve, of the left lower extremity.  Correspondence submitted by the Veteran in June 2010 has been accepted by the Board as a notice of disagreement (NOD) with the assigned effective date.

The RO or AMC has not issued a statement of the case for the claim of an effective date earlier than November 24, 2009, for the assignment of a 20 percent disability rating for radicular symptoms, sciatic nerve, of the left lower extremity-in response to the NOD.  The Board is required to remand the claim for the issuance of such statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination, for evaluation of the service-connected degenerative changes of the lumbar spine with degenerative disc disease at L4-L5 and L5-S1, with spinal stenosis, and left lower extremity radiculopathy.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner(s), and the report of the examination(s) should note review of the file. 

The examiner(s) should identify any current neurological symptoms associated with the service-connected degenerative changes of the lumbar spine with degenerative disc disease at L4-L5 and L5-S1, with spinal stenosis.  The examiner(s) should specify the nerves involved in the left lower extremity, note whether there is associated atrophy, or weakness, and express an opinion as to the severity of the disability for each nerve involved.

The examiner(s) should specifically report the ranges of motion of the thoracolumbar spine; and indicate whether there is muscle spasm or guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or whether any segment of the spine is ankylosed.  

If ankylosed, the examiner(s) should report whether the spine is held in flexion or extension with any of the following: difficulty walking because of a limited line of vision, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial subluxation, or neurologic symptoms due to nerve stretching.

The examiner(s) should comment upon the existence, and frequency, of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician); specifically, whether, over the last 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least two weeks but less than four weeks; (b) at least four weeks but less than six weeks; or (c) at least six weeks.  

In providing the specific findings noted above, the examiner(s) should, to the extent possible, distinguish the symptoms and effects of the service-connected degenerative changes of the lumbar spine with degenerative disc disease at L4-L5 and L5-S1, with spinal stenosis and left lower extremity radiculopathy, from those associated with any other spine disability.

The examiner(s) should render specific findings as to the impact of the service-connected degenerative changes of the lumbar spine with degenerative disc disease at L4-L5 and L5-S1, with spinal stenosis and left lower extremity radiculopathy, on the Veteran's ability to work.  

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner(s) furnish the requested information.

2.  The RO or AMC should issue a SOC with regard to the issue of an effective date earlier than November 24, 2009, for the assignment of a 20 percent disability rating for radicular symptoms, sciatic nerve, of the left lower extremity.  The Board will further consider this issue only if a timely substantive appeal is received in response to the SOC.

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


